     Case: 1:19-cr-00079-CAB Doc #: 24 Filed: 06/06/19 1 of 3. PageID #: 153



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISIONO


UNITED STATES OF AMERICA                   ) CASE NO.: 1:19CR79
                                           )
              Plaintiff                    ) JUDGE CHRISTOPHER A. BOYKO
                                           )
       v.                                  )
                                           )
                                             DEFENDANT’S TRIAL BRIEF
MARTIN FANO,                               )
                                           )
              Defendant.                   )


       The Defendant, Martin Fano, herewith submits his Trial Brief in this matter

pursuant to the Court’s Trial Order and as a supplement to the summary provided to the

court by defense counsel’s letter to the court on June 4, 2019.


                                           Respectfully Submitted,

                                          s/James C. Lynch
                                          James C. Lynch (0033787)
                                          P. O. Box 33189
                                          North Royalton, Ohio 44133
                                          Ph. 440-382-2114
                                          jchurchillLynchlaw67@yahoo.com
                                          Counsel to Defendant




                                             1
     Case: 1:19-cr-00079-CAB Doc #: 24 Filed: 06/06/19 2 of 3. PageID #: 154



The Superseding Indictment

       The Defendant is charged with a scheme to defraud by bribing a City of Cleveland

employee, Mr. Rufus Taylor, in exchange for his agreement to provide faster inspections

to the Defendant’s demolition projects in the City of Cleveland. The Superseding

Indictment also charges that, as part of the scheme, the Defendant also asked for

favorable treatment in a variety of matters, outside of the demolition projects.

       The Defendant is charged with Honest Services Wire Fraud (Counts 1-3) and Mail

Fraud (Counts 4-7) in violation of 18 U.S. C. §§ 1343, 1341, and 1346.

Stipulations

       The Defendant has agreed to stipulate that the wire transmissions and the mailings

charged are, respectively, uses of interstate wire transmissions and uses of the United

States Mails, and are admissible subject to the Defendant’s potential objections based

upon relevancy.

Length of Trial

       The Defendant estimates its case should take no longer than one day.

Materials to be Used Electronically

       The Defendant intends to make use of the electronic courtroom by presenting its

documentary exhibits with such equipment. The Defendant’s exhibits consist of the

business records of the Defendant’s and his wife’s company, ABC Construction LLC


                                             2
      Case: 1:19-cr-00079-CAB Doc #: 24 Filed: 06/06/19 3 of 3. PageID #: 155



which was the business which contracted with the City of Cleveland and the County Land

Bank for demolition work.

Trial Issues

       The Defendant has learned, for the first time, through the filing of the

Government’s Trial Brief, that the Government intends to use transcripts of the audio and

video tapes exhibits. The Defendant was never offered in discovery any transcriptions of

any of the audio or video material and objects to their use at trial for that reason.


                                           Respectfully Submitted,

                                           s/James C. Lynch
                                           James C. Lynch (0033787)
                                           P. O. Box 33189
                                           North Royalton, Ohio 44133
                                           Ph. 440-382-2114
                                           jchurchillLynchlaw67@yahoo.com
                                           Counsel to Defendant




                               CERTIFICATE OF SERVICE

     The undersigned certifies that a copy of the foregoing was electronically filed this
6 day of June, 2019, through the court’s electronic service process to all parties.
 th




                                    s/ James C. Lynch
                                    JAMES C. LYNCH




                                               3
